





CITATION: Medland v. Ontario Teachers' Pension
      Plan, 2011 ONCA 510

DATE: 20110711


DOCKET: C53437


COURT OF APPEAL FOR ONTARIO


OConnor A.C.J.O., Cronk and Rouleau JJ.A.


BETWEEN


Ann-Marie Medland


Applicant (Appellant)


and


Ontario Teachers Pension Plan


Respondent (Respondent in Appeal)


C.F. MacKewn, for the appellant


David Stamp and Katie Beeston, for the respondent


Heard: July 8, 2011


On appeal from the order of Justice
          K. A. Gorman of the Superior Court of Justice, dated February 14, 2011.


APPEAL BOOK ENDORSEMENT

[1]

It was the uncontroverted evidence before the application judge that the
    University of Windsor considers the appellant to be in the equivalent of
    full-time attendance at the University regardless of whether she reduces her
    course load to three courses per semester.  In addition, whatever has gone
    before between the parties, the Plan has confirmed before this court that the
    appellant will continue to qualify for survivor benefits under the Plan on the
    basis of being in full-time attendance at school, so long as the academic
    institution that she attends regards her as being in full-time attendance and
    the appellant files the requisite annual certificate of such attendance with
    the Plan.
[2]

In these circumstances, it is irrelevant whether, as the appellant
    argues, the application judge erred by indicating in her reasons that the
    appellant had already reduced her academic course load from four to three
    courses per semester.  In light of the assurance of continued benefits payment
    now given by the Plan before this court, the appellant has achieved the result
    that she sought by way of the alternative relief claimed before the application
    judge.  If the Plan were to resile from the assurance given by it before this
    court, the appellant will be free to seek relief from the courts, together with
    an appropriate costs sanction against the Plan, if warranted.
[3]

The appeal is therefore dismissed.  The respondent Plan is entitled to
    its costs of the appeal in the amount of $5,000, inclusive of disbursements and
    all applicable taxes, if such costs are sought.